ON REHEARING.
NIXON, P. J.
Adhering to our former ruling, attention is further called to the fact- that the bill of exceptions is not properly identified so that we can distinguish where it begins and where it ends. The abstract does not indicate by its own internal arrangement what is record proper and what is matter abstracted from the bill of exceptions. [Reno v. FitzJarrell, 163 Mo. 411, 63 S. W. 808; Thompson v. Ruddick, 213 Mo. l. c. 564, 111 S. W. 1131.] Being unable to tell with certainty from the abstract what exceptions were preserved in the bill of exceptions, we are obliged to treat the case as if there were none. [Thompson v. Ruddick, supra, l. c. 565.]